Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicants’ the amendment to claims 1, 6, and 16-19.
Response to Amendment
The amendment filed on 01/26/2022 has been entered. The 112 rejections are overcome. The amendment necessitated modification to the rejection of claims 1, 6, and 16-19, see claim rejection section below.

Response to Arguments
Applicants’ argument filed on 01/26/2022 have been fully considered but they are not persuasive.

Regarding the applicants’ argument to claim 1, the examiner respectfully notes that the prior art Lee K (WO-2007075075-A1) does disclose a sliding window system with a slidable moving window sash along the top and bottom rails and a slidable opening/closing device (150c, 150g, 150s, 151a collectively) that corresponds to the corner drive mechanism which is mounted in the frame of the movable window sash.  Additionally, the examiner respectfully notes that the prior art Roto Frank AG (DE-202007011699-U1) does disclose a locking piece that includes a chassis which is fixedly attached to a wing of a window and a shootbolt/edge bolt that slides in a guide where the bolt slides upwards and downwards under the action of a drive rod. 

Regarding the applicants’ argument to claim 16, the examiner respectfully notes that the prior art of art Lee K (WO-2007075075-A1) and Roto Frank AG (DE-202007011699-U1) does teach a corner drive mechanism extendable over a corner of a slidable panel that is slidable within a frame, a chassis attachable to the 

Moreover, the examiner respectfully notes that the prior art Lee K (WO-2007075075-A1) and Roto Frank AG (DE-202007011699-U1) used in claim rejections -35 USC § 103 of claims 1-20 of this office action met all of the limitations claimed in the amendment filed on 01/26/2022.

One of ordinary skill in the art understands a sliding window system with a slidable moving sash that includes a slidable opening/closing device with a locking piece that includes a shoot bolt at the edge of the sliding window sash.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The examiner recognizes that obviousness may be established by combining or modifying the teaching of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case it is obvious Lee K (WO-2007075075-A1) with Roto Frank AG (DE-202007011699-U1) to overcomes the drawbacks (such as safety and security against burglars etc.) of the panel system by providing a corner locking piece in the form of a chassis and a shootbolt.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee K (WO-2007075075-A1) hereinafter Lee, in view of Roto Frank AG (DE-202007011699-U1) hereinafter Frank 

Regarding claim 1, 
While Lee teaches a panel system (pg. 1, para. 1; a window and door system) comprising: 
a slidable panel (40) having a stile (Stile) and a rail (40a) which meet at a corner (panel corner) of the panel, the slidable panel being slidably mountable within a frame (10) with the rail positioned adjacent a horizontal member (Horizontal member) of the frame, and an outer edge (Outer edge) of the rail facing toward the horizontal member of the frame, such that the slidable panel can slide horizontally within the frame along the horizontal member; (as shown in figs.4-5, 7-12 and 28-30 and the annotate figure of fig. 27 below; pg. 13, para. 58, line 10; the slidable panel 40 moves along the horizontal member within the frame 10, and the slidable panel 40 has two rails a top rail /upper frame 40a and a bottom rail /lower frame 40b)

a corner drive mechanism (figs. 28-30; 150c, 150g, 150s, 151a collectively) attached to and carried by the slidable panel, the corner drive mechanism including a first portion (figs. 28-30; 150c and 150s collectively) extending along the stile and movable upwardly or downwardly therealong in response to an applied actuation force (figs 28-30; pg. 22, para. 94; a force applied on the handle 150h to cause the side slide bar 150c to move up and down), and a second portion (figs. 28-30; 151a and 150s collectively) extending horizontally along the rail and operably linked to the first portion (figs. 28-30; flexible slider 150s links the first portion to the second portion within guides 150g)  so that the second portion is moved horizontally along the rail in response to movement of the first portion upwardly or downwardly along the stile (figs. 28-30 and the annotated figure of fig. 27 below; pg. 22-23; para. 94-95; the second portion moves along with the direction of movement of the first portion); 

But Lee does not teach a chassis fixedly attached to the slidable panel proximate the corner thereof, the chassis including a guideway; and a shootbolt, at least a portion of which is slidably received in the guideway, the shootbolt coupled to the first portion of the corner drive mechanism for movement therewith upwardly and downwardly, relative to the stile and the chassis, between a retracted position in which the shootbolt is recessed in the chassis, and an extended position in which the shootbolt extends beyond the chassis and outwardly beyond the outer edge of the rail.

Frank teaches a chassis (Chassis) fixedly attached to the slidable panel proximate the corner thereof (fig. 1-4), the chassis including a guideway (Guideway) [as shown in figs 2-3 and the annotated figure of fig. 2 above; the chassis is attached to wings 2 and 3 via fittings 7 and 8 at the panel corner, the guideway is part of the chassis structure]; and a shootbolt (14) , at least a portion (13) of which is slidably received in the guideway, the shootbolt coupled to the first portion of the corner drive mechanism for movement therewith upwardly and downwardly (as shown in figs. 1 and 3-4 and the annotated figure of fig. 2 above; para 20-23; the shoot bolt/edge bolt 14 plunges into a locking piece 15 on the fixed frame side, the edge bolt 14 is connected to the drive rod section 16 via locking piece 13 to move upwards to lock into the locking piece 15 and downwards to unlock), relative to the stile and the chassis, between a retracted position (Unlocked/downwards movement) in which the shootbolt is recessed in the chassis, and an extended position (Locked/upwards movement) in which the shootbolt extends beyond the chassis and outwardly beyond the outer edge of the rail (as shown in figs 1 and 3-4 and the annotated figure of fig.2 above; para. 22; the edge bolt 14 protruded upwards beyond the remaining connecting rod fitting 8 so that the edge bolt 14 can dip into the striker 15). 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lee by including a chassis and a shootbolt as disclosed by Frank because including a shoot-bolt with its chasses is a known, simple to use, and marketable safety feature that locks the panel to its frame and prevents burglars from breaking into the safe area.

    PNG
    media_image1.png
    988
    1136
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    1240
    media_image2.png
    Greyscale

Regarding claim2, 
Lee as modified above teaches the panel system of claim 1, wherein the panel includes a handle (150h) that is operatively coupled to the corner drive mechanism and manually moveable to transmit the applied actuation force to the first portion of the corner drive mechanism (as shown in figs 28-30 and the annotated figure of fig. 27 above; pg. 23, para. 95-96; manually shifting the rotary handle 150h up and down will move the side slide bar 150c up and down in response to the handle movement).

Regarding claim 3, 
Lee as modified above teaches the panel system of claim 1, wherein the first and second portions of the corner drive mechanism constitute sections of a flexible band (150s) that extends along the stile, around the corner of the panel, and along the rail, and the shootbolt is coupled to the flexible band for movement therewith between the retracted position and the extended position (as shown in figs 28-30 and the annotated figures of figs 2 and 27 above; shootbolt 14 is coupled to the flexible band / flexible slide 150s which in turn is attached to the first portion  in its vertical section and to the second portion in its horizontal section and the bend section conforms to the panels corner so that that once the manual handle is shifted up and down, the shoot bolt will comply by shifting upwards/downwards).

Regarding claim 4, 
Lee as modified above teaches the panel system of claim 1, further comprising a stop (15) attachable to the horizontal member of the frame to interfere with the shootbolt when in the extended position to thereby limit movement of the sliding panel along the frame (as shown in the annotated figure of fig. 2 above; para.11, 20 and 22; the shootbolt /edge bolt 14 plunges into the stop/ locking piece 15 on the fixed frame side).

Regarding claim 5, 
Lee as modified above teaches the panel system of claim 1, wherein the retracted position corresponds to an unlocked configuration of the panel system (para. 6, 21; unlocked and opened), and the extended position corresponds to a locked configuration (para.11, 19, 20 and 22; edge bolt 14 moves upwards and goes into the stop /locking piece 15 to lock wing 2 and enable wing 3 to close so that the system is in a closed position) of the panel system (as shown in the annotated figure of fig. 2 above).

Regarding claim 6, 
Lee as modified above teaches the panel system of claim 1, wherein the guideway includes a first pathway (W1) and a second pathway (W2), and the shootbolt includes a first section (W3) and a second section (W4), wherein the first section (W3) is sized to facilitate sliding engagement with the first pathway (W1), and the second section (W4) is sized to facilitate sliding engagement with the second pathway (W2) [as shown in the annotated figure of fig. 4 below; the shoot bolt is able to slide into its guideway via the corresponding surfaces indicated by the sections (W3, W1) and sections (W4, W2)].

    PNG
    media_image3.png
    825
    712
    media_image3.png
    Greyscale

Regarding claim 7,
Lee as modified above teaches the panel system of claim 1, wherein the guideway includes a T-slot (as shown in the annotated figure of fig. 4 above, the two parallel walls PW1 and PW2 have inner parallel surfaces that are spaced apart by the guideways’ second pathway width W2, while the elongated opening 23 includes two parallel walls spaced apart by the first pathway width W1, the walls PW1 and PW2 construct a slot (shaded area S1) enclosed by the parallel walls PW1 and PW2 along the guideway. The slot S1 of width W2 connects to /merges with the narrower elongated guide opening /slot 23 of width W1, the cross section that is cut into the area enclose by both of wider S1 and narrower slot 23 and along the width W2 constructs a T-shaped slot).

Regarding claim 8, 
Lee as modified above teaches the panel system of claim 1, wherein the chassis includes a vertical section (vertical section) in which the guideway is located (as shown in the annotated figure of figs. 2 and 4 above).

Regarding claim 9, 
Lee as modified above teaches the panel system of claim 8, wherein the vertical section includes one or more vertical mounting holes (as shown in the annotated figure of fig. 2 and 4 above; Vertical hole).

Regarding claim 10, 
Lee as modified above teaches the panel system of claim 8, wherein the chassis further includes a horizontal section (horizontal section) coupled to the vertical section and extending perpendicularly therefrom along the rail, the horizontal section including one or more horizontal mounting holes (horizontal hole) [as shown in the annotated figure of figs. 2 and 4 above; the horizontal section Is connected to the vertical section at a 90[Symbol font/0xB0] angle].

Lee as modified above does not teach through which a fastener attaches the chassis to the rail.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to understand that fasteners such as screws or bolts are required to attach the chassis to the rail.

Regarding claim 11, 
Lee as modified above teaches the panel system of claim 8, wherein: 
the vertical section includes an elongate opening (23) disposed at least partially along the guideway (as shown in the annotated figure of fig. 4 above); and
  14104699151.1 41832-12701 
the corner drive mechanism includes a pin (Pin) that extends outwardly from the first portion and through the elongate opening to engage a hole (Hole) in the shootbolt to operably couple the first portion to the shootbolt for co-movement (as shown in the annotated figure of fig. 2, 4 and 27 above; the pin goes through the first vertical portion, the slot 23,  and the shootbolt/edge bolt 14 to hold the edge bolt 14 onto the first portion and transmit the movement of the handle 150h as it is forced to rotate up/down).

Regarding claim 12,
Lee as modified above teaches the panel system of claim 1, wherein the shootbolt includes a hole (hole) and the corner drive mechanism includes a pin (pin) extending outwardly from the first portion and into the hole to operably couple the first portion of the corner drive mechanism to the shootbolt for co movement (as shown in the annotated figure of fig. 2, 4 and 27 above; the pin goes through the first vertical portion, the slot 23,  and the shootbolt/edge bolt 14 to hold the edge bolt 14 onto the first portion and transmit the movement of the handle 150h as it is forced to rotate up/down).

Regarding claim 13, 
Lee as modified above teaches the panel system of claim 1, wherein the rail of the panel is a top rail (as shown in figs.4-5, 7-12 and 28-30 and the annotate figure of fig. 27 above; pg. 13, para. 58, line 10; the slidable panel 40 has two rails, a top rail /upper frame 40a and a bottom rail /lower frame 40b)

Regarding claim 14, 
Lee as modified above teaches the panel system of claim 1, wherein the slidable panel includes a track  (Track) that extends vertically along an outer edge (outer edge 1 ) of the stile and horizontally along an outer edge (outer edge 2) of the rail, and the corner drive mechanism includes a flexible band (150s) positioned in the track for movement therealong and around the corner (as shown in figs.10,12, and 28-30 and the annotated figure of fig. 27 above; the rail and the stile walls construct a u-shaped groove that extends along the stile and the rail, the U-shaped grooves /outer edges interconnect to form a track for the corner drive mechanism to fit into and its flexible slider 150s to slide in-between guides 150g at the corner of the sliding panel).

Regarding claim 15, 
Lee as modified above teaches the panel system of claim 1, wherein the chassis includes a lock keeper (13) having a slot (22) sized to receive a movable lock pin (17) of an adjacent panel (3) (as shown in figs. 1 and 3 and the annotated figure of figs 2 and 4 above; the adjacent panel /wing 3 includes a mushroom-shaped pin/locking element 17  that moves into the slot / back-grip 22 of wing 2 and locks wing 3 into its closed position, the back-grip 22 is formed along the lock keeper/locking piece 13).
Regarding claim 16, 
A shoot bolt system for a fenestration comprising:

while Lee teaches  a corner drive mechanism (150c, 150g, 150s, 151a collectively) attachable to a slidable panel (40) of the fenestration that is slidable within a frame (10), the corner drive mechanism extendable over a corner (panel corner) of the slidable panel with a first portion (150c and 150s collectively) extending along a first edge (outer edge 1) of the slidable panel and a second portion (151a and 150s collectively) extending along a second edge (outer edge 2) of the slidable panel (as shown in figs. 28-30 and the annotated figure of fig. 27 above), the first and second edge meeting at the corner, the first portion movable along the first edge in response to an applied actuation force (pg. 22, para. 94; a force applied on the handle 150h to cause the side slide bar 150c to move up and down), the second portion extending along the second edge and operably linked to the first portion (flexible slider 150s links the first portion to the second portion within guides 150g) so 4that the second portion is moved along the second edge in response to movement of the first portion along the first edge (figs. 28-30 and the annotated figure of fig. 27 above; pg. 22-23; para. 94-95; the second portion moves along with the direction of movement of the first portion); 

But Lee fails to teach a chassis attachable to the slidable panel to be fixed relative to the first edge and the second edge, the chassis including a guideway slot; and a shootbolt coupled to the first portion for movement relative to the first edge in response to movement of the first portion along the first edge, the shootbolt received in the guideway slot and supported for sliding movement along the guideway slot between a retracted position in which the shootbolt is recessed in the chassis, and an extended position in which the shootbolt extends from the chassis. 

Frank teaches a chassis (chassis) attachable to the slidable panel to be fixed relative to the first edge and the second edge (as shown in figs 1, 3 and the annotated figure of fig. 2 and 4 above; the chassis is attached to wings 2 and 3 via fittings 7 and 8 on the horizontal portion while bolt 21 and the pin attach the chassis to the vertical portion), the chassis including a guideway slot [the guideway and the shaded sot S1 are part of the chassis structure]; and

a shootbolt (14) coupled to the first portion for movement relative to the first edge in response to movement of the first portion along the first edge (the shoot bolt/edge bolt 14 plunges into a locking piece 15 on the fixed frame side, the edge bolt 14 is connected to the drive rod section 16 via locking piece 13 to move upwards to lock into the locking piece 15 and downwards to unlock), the shootbolt received in the guideway slot and supported for sliding movement along the guideway slot between a retracted position (downward position for unlocking) in which the shootbolt is recessed in the chassis, and an extended position (upper position for locking) in which the shootbolt extends from the chassis  (as shown in figs. 1 and 3-4 and the annotated figure of fig. 2and 4 above; para 8, 20-23) 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lee by including a chassis and a shootbolt as disclosed by Frank because including a shoot-bolt with its chasses is a known, simple to use, and marketable safety feature that locks the panel to its frame and prevents burglars from breaking into the safe area.

Regarding claim 17,
Lee as modified above teaches the shoot bolt system of claim 16, further comprising a receiver (15) attachable to a frame (4) of the fenestration system, the receiver configured to engage the shootbolt in the (as shown in the annotated figure of fig. 2 above; para.11, 20 and 22; the shootbolt /edge bolt 14 plunges into the stop/ locking piece 15 on the fixed frame side).

Regarding claim 18, 
Lee as modified above teaches the shoot bolt system of claim 16, wherein the chassis includes an elongate opening (23) therethrough which is disposed at least partially along the guideway slot (as shown in the annotated figure of fig. 4 above).

Regarding claim 19,
Lee as modified above teaches the shoot bolt system of claim 16, wherein the chassis further includes a first section (chassis vertical section) in which the guideway slot is formed, and a mounting flange (chassis horizontal section) coupled to the first section and extending perpendicularly therefrom (as shown in the annotated figure of figs. 2 and 4 above; the horizontal section Is connected to the vertical section at a 90[Symbol font/0xB0] angle), the mounting flange including one or more mounting holes (Horizontal hole)14104699151.1 41832-12701 for mounting to the second edge [as shown in the annotated figure of figs. 2, 4, and 27 above].

Regarding claim 20, 
Lee as modified above teaches the shoot bolt system of claim 16, wherein the chassis includes a lock keeper (13) having a slot (22) sized to receive a movable lock pin (17) of an adjacent panel (3) (as shown in figs. 1 and 3 and the annotated figure of figs 2 and 4 above; the adjacent panel /wing 3 includes a mushroom-shaped pin/locking element 17  that moves into the slot / back-grip 22 of wing 2 and locks wing 3 into its closed position, the back-grip 22 is formed along the lock keeper/locking piece 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  This action is final necessitated by amendments.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

George E. Heid (US-20090295173-A1) teaches of a multi-point locking assembly for a door mounted within a frame. 
Steven T. Weathersby (US-7275773-B1) teaches a door latch with a cylindrical casing and a T- shaped bolt.
Bruce A. Hagemeyer (US-20060150516-A1) teaches a door locking system with two shoot bolts and a dead bolt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675